Citation Nr: 0927243	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  04-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
left knee anterocruciate ligament tear, status post 
replacement, with residual pain and instability. 

2.  Entitlement to an evaluation in excess of 50 percent for 
depressive disorder.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 (left knee and 
depressive disorder) and June 2005 (TDIU) rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

In accordance with the Veteran's request a Board hearing was 
scheduled for June 2009.  That hearing request was cancelled 
in May 2009 by the Veteran's representative per the Veteran's 
instructions based on his belief that the evidence on file 
adequately supports his claims.  

It is also noted that in 2009, documents translated from 
Spanish to English were added to the file.  The translated 
documents consisted of evidence already on file and 
previously considered by the RO.  In this regard the Board 
points out that no new or additional evidence has been added 
to the record since the most recent Supplemental Statement of 
the Case was issued in September 2008.


FINDINGS OF FACT

1.  The Veteran's left knee disability is not productive of 
non-compensable limitation of motion (extension limited to 5 
degrees or flexion limited to 60).

2.  The Veteran's left knee disability is manifested by left 
knee arthritis with painful motion.  

3.  The Veteran has moderate, but not severe, instability of 
the left knee.

4.  The Veteran's left knee disability is not manifested by 
ankylosis, or impairment of the tibia and fibula.

5.  Throughout the appeal period, the Veteran's depressive 
disorder has been consistent with a showing of occupational 
and social impairment, with deficiencies in most areas and an 
inability to establish and maintain effective relationships; 
total occupational and social impairment is not demonstrated.

6.  The Veteran's service connected disabilities meet the 
schedular requirements for consideration of a TDIU under 38 
C.F.R. § 4.16(a), as the combined rating of his service-
connected disorders is 70 percent, with at least one 
disability rated as 40 percent disabling.

7.  With full consideration of the Veteran's educational 
background and occupational experience, and with resolution 
of doubt in the Veteran's favor, it is more likely than not 
that the Veteran's service-connected disabilities are 
collectively of such severity as to preclude him from 
obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 evaluation for arthritis 
of the left knee with painful motion are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5260, 5261; VAOPGCPREC 23-97 (1997).

2.  The criteria for an evaluation in excess of 20 percent 
for the lateral instability of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Code 5257.



3.  The criteria for an increased schedular evaluation to 70 
percent for service-connected depressive disorder are met for 
the entirety of the appeal period (i.e. from February 13, 
2003).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9434 (2008). 

4.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a TDIU have been approximated. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to claims involving a rating increase, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that VA notify a 
claimant that, to substantiate a claim, the claimant must 
either provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in the 
severity of the disability and the effect that the worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). Additionally, if the 
particular diagnostic code under which the claimant is 
currently rated authorizes higher disability ratings based on 
specific criteria beyond the noticeable effect of the 
worsening of the disability and its effect upon the 
claimant's employment and daily life, VA must provide, at 
least, general notice of the information and evidence 
necessary to establish these more specific criteria.  Id.

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  In particular, April 2003 and April 
2005 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  It requested that the Veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  The RO also invited the Veteran to identify or 
submit evidence in support of his claims reflecting that his 
claimed conditions had increased in severity.  

In addition, the specific notice requirements as discussed in 
the Vazquez-Flores case were provided to the Veteran in July 
2008 which referenced consideration of medical or lay 
evidence demonstrating a worsening or increase in the 
severity of the disability and the effect that the worsening 
has on the claimant's employment and daily life in 
conjunction with adjudicating increased rating claims and 
included the rating criteria used for the evaluation of 
mental disorders and knee disabilities.  The Board concludes 
that during the administrative appeal process, the Veteran 
was provided the information necessary such that the purposes 
of the notification have been met.  Vazquez-Flores, 22 Vet. 
App. at 49.

To the extent that there is any question as to the timeliness 
of any notice provided, notice errors may be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
Statement of the Case (SOC) or Supplemental Statement of the 
Case (SSOC), is sufficient to cure a timing defect).  Here, 
following notice provided as discussed above the Veteran's 
claims were readjudicated in an SSOC issued in September 
2008, curing any defect in the timing of notice.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service 
treatment records (STRs), VA and private medical records have 
been obtained.  He has provided numerous written statements 
himself.  A decision and records from the Social Security 
Administration (SSA) have been added to the file.

The duty to assist also includes providing an 
examination/obtaining an opinion when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Comprehensive VA examinations of 
the joints and for mental disorders were conducted in 2003, 
2006 and 2008.  There has been no question raised as to the 
adequacy of these examinations.  

The Board finds that as to the claims being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Factual Backgrounds

By rating action of August 1994, service connection was 
established for a left knee disorder, for which a 20 percent 
evaluation was assigned, and for depression/anxiety for which 
a 10 percent evaluation was assigned, both effective from 
March 1993.  STRs reflect that the veteran sustained an 
anterior cruciate ligament tear and later in 1991 underwent 
reconstructive surgery of the left anterior cruciate ligament 
(ACL).  

A VA July 1995 examination report establishes the presence of 
post-surgical changes and degenerative joint disease as 
established by X-ray films.  

The Veteran filed increased rating claims for both service-
connected disorders in April 2003.  At that time, the Veteran 
indicated that he had been hospitalized twice at a VA 
facility and once at a private facility for treatment of his 
psychiatric disorder, and reported having recurrent left knee 
pain treated with several medications.  

On file are VA treatment records dated in February 2003 
reflecting that the Veteran was hospitalized due to 
depressive symptomatology.  The Veteran described symptoms 
including depression, loss of interest in daily activities, 
weight loss, trouble sleeping and poor concentration, and 
indicated that his symptoms had become worse in the preceding 
2-month period.  The Veteran reported that he had considered 
killing himself and reported that he spoke with dead people 
during the night.  It was noted that the Veteran was a VA 
employee.  On discharge, the Veteran was fairly well-groomed 
and well-oriented with normal speech and affect.  He denied 
having suicidal or homicidal ideation and was not having 
delusions or auditory/visual hallucinations.  Thought process 
was described as coherent, recent and remote memory was 
intact and concentration was fair.  Insight and judgment were 
described as poor.  Major depressive disorder was diagnosed 
and a GAF (Global Assessment of Functioning) score of 30 on 
admission and 60 at discharge were assigned. 


The Veteran was re-hospitalized for several days by VA in 
March 2003 following threats made to kill his ex-wife and her 
boyfriend.  At that time, major depressive disorder with 
psychotic features and obsessive compulsive personality 
traits, by history, were diagnosed and a GAF score of 50 on 
admission and 65 at discharge were assigned.

A VA examination for mental disorders was conducted in 
September 2003.  The report indicated that the Veteran had 
worked at a VAMC in the finance service from 1995 until 
December 2002, at which time he was hospitalized for 
treatment of a major depressive disorder.  It was noted that 
he was not working at the time of the examination.  The 
report also mentioned that the Veteran had gotten married 
17 years previously and had been divorced for 3 years and 
that he was living with his parents.  The Veteran's 
complaints included: depression, irritability, loss of 
interest in daily activities, insomnia and an inability to 
concentrate.  

On examination, the Veteran was properly groomed and well-
oriented.  Thought process was coherent and logical.  There 
was no evidence of disorganized speech, delusions or 
hallucinations.  It was reported that he had no phobias, 
obsessions, panic attacks or suicidal ideas.  Mood was 
depressed, affect was constricted and memory was intact.  
Judgment and insight were described as fair and there was no 
impairment of thought process or communication.  The examiner 
indicated that the Veteran was able to maintain basic 
activities of daily living.  Dysthymic disorder and major 
depressive disorder - recurrent, severe, were diagnosed and a 
GAF score of 50 was assigned.

A VA examination of the joints was also conducted in 
September 2003.  The Veteran complained of left knee pain, 
stiffness and inability to kneel and reported that he wore a 
knee brace constantly.  He indicated that without the brace, 
he experienced symptoms of instability and swelling with 
prolonged standing.  It was noted that the Veteran treated 
his knee symptoms with hot or cold packs and Motrin on a 
daily basis.  The history indicated that the Veteran had 
undergone two arthroscopic surgeries and one open ACL repair 
in 1991.  There was no indication of any episodes of 
dislocation or recurrent subluxation.  The report stated that 
the Veteran had been unemployed for 9 months and did not do 
any type of activity.  Range of motion testing revealed 0 
degrees of extension and 129 degrees of flexion, with pain at 
120 degrees.  The Veteran complained of additional limitation 
due to pain.  Muscle strength was 4.5/5.  Lachman's, 
posterior drawer and valgus/vargus stress testing were 
negative.  There was no evidence of ankylosis.  Left knee ACL 
reconstruction residuals and left knee patellar tendinitis 
were diagnosed.  The examiner noted that the Veteran had 
fixation screws at the area of patellar insertion, which was 
tender and inflamed.

By rating action of September 2003, an increased evaluation 
of 50 percent evaluation was assigned for major depressive 
disorder, effective from February 2003; and a 20 percent 
evaluation for the left knee disorder was continued.  

The translated documents include a psychiatric report of Dr. 
M. dated in March 2004.  Dr. M. summarized that the Veteran 
had no social life, did not have any friends or participate 
in any activities, and did not play a role as a father.  It 
was also mentioned that he had suicidal ideas, active 
hallucinations, was disoriented and explosive.  Dr. M. opined 
that the Veteran had an overabundance of elements that 
established that he was totally disabled from a mental scope 
and should be given the maximum benefit of help and 
disability.  

A VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability was filed in April 
2004.

VA treatment records include an entry dated in September 
2004, indicating that the Veteran was less depressed and 
continued to receive treatment from a private psychiatrist.  
It was noted that he was taking 3 different anti-depressants 
that he tolerated well and had come to VA just to get 
medication.  The entry indicated that he denied having any 
perceptual abnormalities or suicidal/homicidal ideation.  A 
GAF score of 55 was assigned.  The Veteran returned to the 
clinic in January 2005, at which time he reported that he had 
been very depressed with recent suicidal ideation.  It was 
noted that his medication had been readjusted and that he had 
been feeling better.  He denied having any perceptual 
abnormalities or suicidal/homicidal ideation.  The Veteran 
was described as stable on his current psychotropic regimen.  

Private medical records of Dr. M. dated in 2005 reflect that 
the Veteran was seen approximately every 2 months for his 
psychiatric disorder, which was being treated with 
psychotherapy and Thorazine. 

A VA record dated in March 2006 indicated that the Veteran 
complained of left knee pain and depression.  On examination, 
he was wearing a left knee brace and there was evidence of 
some crepitus and pain, but no swelling, effusion or 
erythema.  X-ray films of the left knee revealed no acute 
fracture or dislocation and an impression of status post ACL 
repair was made.  Depressive disorder was also diagnosed.

A VA examination of the joints was conducted in March 2006.  
The Veteran complained of persistent knee pain, instability, 
locking, fatigability and lack of endurance for ambulation 
and also reported a feeling of subluxation occurring a month 
previously.  The Veteran reported having flare-ups estimated 
as 9/10 in terms of pain, occurring once or twice on a weekly 
basis, with a duration of 3 to 4 hours.  The examiner noted 
that flare-ups were not productive of additional loss of 
motion.  The report stated that the Veteran used a knee brace 
for ambulation.  The examiner observed that the Veteran was 
independent in self-care and daily living and had retired 
from VA, where he had worked in accounting.  It was noted 
that the Veteran was retired, mainly due to a 
neuropsychiatric condition.  

Physical examination included range of motion testing which 
revealed flexion from 0 degrees to 120 degrees, with pain at 
110 degrees and functional loss of 20 degrees.  Extension was 
to 0, with pain at the last 10 degrees and no functional 
loss.  Stability testing for the anterior and posterior 
cruciate ligament was positive for instability in the left 
knee.  McMurray testing was negative bilaterally.  There was 
tenderness upon palpation of the left knee and it was 
observed that the Veteran was walking with instability of the 
anterior portion of the knee.  Repetitive motion revealed 
demonstrations of pain, without evidence of fatigue, 
incoordination or weakness.  The Veteran was unable to squat 
due to knee pain.  Inspection of the knee revealed no 
evidence of edema, effusion, redness or ankylosis present.  
Left anterior cruciate ligament reconstruction with residual 
pain and instability in ambulation was diagnosed.

A VA examination for mental disorders was also conducted in 
March 2006.  The Veteran reported that he lived with his 
parents and was divorced.  He stated that he had worked for 
VA several years previously, but had retired due to a nervous 
condition and was in the process of seeking disability 
benefits from the SSA.  He otherwise gave no specific 
information relating to his industrial or social history.  
The Veteran indicated that his psychiatric condition was 
being treated by VA and a private psychiatrist and noted that 
he was taking several prescribed medications daily.  He 
stated that he could not remember his address or phone number 
secondary to taking medications.  The report indicated that 
the Veteran stayed home all day, but sometimes did chores and 
socialized with church members.  

On examination, the Veteran was properly groomed and well-
oriented.  There was no evidence of impairment of thought 
process or communication.  There was no evidence of speech 
irregularity, delusions or hallucinations.  It was reported 
that he had no phobias, obsessive behaviors, panic attacks or 
suicidal/homicidal ideation.  Mood was depressed, affect was 
constricted and memory was described as fair and selective.  
Judgment and insight were described as fair.  It was noted 
that he exhibited good impulse control.  The examiner 
indicated that there was no evidence of a substance use 
disorder and opined that the Veteran had moderate social and 
laboral impairment due to his neuropsychiatric condition.  
Major depression, recurrent, was diagnosed and a GAF score of 
50 was assigned.

The file contains records and a decision issued in February 
2006 by the SSA, approving disability benefits for the 
Veteran effective from December 2002.  The decision indicated 
that the severity of the Veteran's major depression, 
recurrent with psychotic features, and a left knee disability 
supported the grant of benefits.  

The most recent VA examination for mental disorders was 
conducted in February 2008.  It was noted that the Veteran 
was under a regular treatment regimen and took several 
medications daily.  The Veteran complained of depressed mood, 
social withdrawal and severe trouble sleeping.  On 
examination, the Veteran's appearance was clean but his 
clothing were disheveled.  There was no evidence of 
impairment of thought process or content.  Attitude was 
guarded, speech was described as "impoverished," and affect 
was constricted.  Mood was observed to be down, but there was 
no evidence of delusions, hallucinations, panic attacks, 
obsessive/ritualistic behavior or homicidal/suicidal 
thoughts.  Impulse control was described as good with no 
documented episodes of violence.  Memory was evaluated as 
normal, but he was unable to do serial sevens.  Major 
depressive disorder was diagnosed and a GAF score of 60 was 
assigned.  The VA examiner specifically indicated that the 
Veteran did not have total occupational and social impairment 
due to his mental disorder and did not have reduced 
reliability due to mental disorder symptoms.  The examiner 
indicated that the Veteran's mental symptoms were controlled 
by continuous medication.  

A VA examination of the joints was conducted in February 
2008.  The Veteran complained of pain with an intensity of 
8/10, accompanied by stiffness and giving way.  The examiner 
noted that the Veteran had a lack of endurance for 
ambulation.  The report stated that the Veteran was taking 
Acetaminophen orally with mild relief and no side effects.  
It was noted that he experienced flare-ups estimated as 9/10 
in severity, lasting 2 to 3 hours and aggravated by prolonged 
standing or sitting, alleviated by medication.  The report 
indicated that the Veteran did not need any assistive devices 
and denied having any episodes of dislocation or recurrent 
subluxation.  In regard to any appropriate diagnostic or 
clinical testing, the report noted that once there is a 
diagnosis of degenerative of post-traumatic arthritis or 
record, there is no need for further X-rays.  It does not 
appear that X-rays or other radiological studies were 
performed.  The examiner indicated that the Veteran was 
independent in self-care and had not worked since 2000 as a 
result of his retirement due to mental illness.  

Physical examination included range of motion testing which 
revealed from 0 degrees extension to 100 degrees of flexion, 
painful in the last 20 degrees at both extremes.  There was 
no evidence of instability in the medial and collateral 
ligaments; however instability of the anterior and posterior 
cruciate ligaments was shown.  Lackman's testing was 
positive; McMurray's testing was negative.  Left knee ACL 
tear (status post replacement) with residual pain and 
instability was diagnosed.

Analysis

Increased Evaluations - Generally

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  More recently, the Court held that "staged" ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service- connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

        A.  Left Knee

Turing to the merits of the claim, the Veteran seeks an 
evaluation in excess of 20 percent for a left knee 
disability, characterized as degenerative joint disease (DJD) 
with ligament reconstruction.  The left knee disability is 
currently evaluated under Diagnostic Codes 5003 and 5257.  
Diagnostic Code 5003 evaluates disabilities based on the 
degree of limitation of motion under the appropriate 
Diagnostic Codes, in this case Diagnostic Code 5260 and 5261.  
If the disability is noncompensable under the appropriate 
Diagnostic Code for the joint involved, a 10 percent rating 
will be for application for such major joint or group of 
minor joints affected by limitation of motion.  Id.  
Limitation of motion needs to be objectively shown by 
findings such as swelling, muscle spasm, or painful motion.  
Id.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted for x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups and a 
20 percent evaluation is warranted with x- ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints with occasional incapacitating exacerbations.  Id.

Under DC 5257, knee impairment with recurrent subluxation or 
lateral instability is rated 10 percent when slight; 20 
percent when moderate and a maximum 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The VA General Counsel has issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
Veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg."  See VAOPGCPREC 9-2004 
(September 17, 2004).  Under Diagnostic Code 5261, a 10 
percent evaluation is for assignment when extension is 
limited to 10 degrees, a 20 percent evaluation is for 
assignment when extension is limited to 15 degrees and a 30 
percent evaluation is for assignment when extension is 
limited to 20 degrees.  Under VAOPGCPREC 23-97, the Veteran 
may be assigned separate ratings for arthritis with 
limitation of motion under Diagnostic Code 5260 or 5261 and 
for instability under Diagnostic Code 5257.  See VAOPGCPREC 
23-97 (July 1, 1997).  

The Board must also consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion Diagnostic Codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Examining the evidence in light of the above rating criteria, 
the evidence supports the assignment of the currently 
assigned 20 percent evaluation for moderate subluxation and 
instability under DC 5257.  In this regard, the 2006 VA 
examination report indicated that the Veteran used a knee 
brace for ambulation/stability.  At that time, stability 
testing for the anterior and posterior cruciate ligament was 
positive for instability in the left knee and left anterior 
cruciate ligament reconstruction with residual pain and 
instability in ambulation was diagnosed.  When evaluated in 
2008, there was no evidence of instability in the medial and 
collateral ligaments; however instability of the anterior and 
posterior cruciate ligaments was shown and Lackman's testing 
was positive.  A left knee ACL tear (status post replacement) 
with residual pain and instability was diagnosed.  However, 
in 2008, the Veteran denied using assistive devices for 
stability and denied having any episodes of dislocation or 
recurrent subluxation.  In addition, the treatment records 
and examination report do not document any actual falls 
attributable to left knee instability.  As such, the medical 
evidence overall is consistent with a finding that the 
Veteran has a level of subluxation or instability of the left 
knee that is best described as moderate.  

As explained above, VAOPGCPREC 09-2004 (2004) permits 
separate evaluations based on limitation of flexion 
(Diagnostic Code 5260) and extension (Diagnostic Code 5261).  
In this case, the Veteran is not entitled a separate 
evaluation for limitation of extension or flexion.  Upon VA 
examinations conducted in 2003, 2006 and 2008, the Veteran's 
left knee range of motion was 0-129 degrees; 0 to 120 degrees 
and 0 to 100 degrees, respectively.  These findings are 
insufficient to warrant even a non-compensable evaluation for 
limitation of flexion or extension for any period of time 
covered by this appeal.  

The Board must also consider whether the evidence of record 
warrants a separate compensable rating for arthritis of the 
left knee.  When a knee disorder is already rated under 
Diagnostic Code 5257, a separate rating may be assigned if 
the Veteran has limitation of motion which is at least non-
compensable under Diagnostic Codes 5260 or 5261.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97 
(1997); VAOPGCPREC 09-98 (1998).  Diagnostic Code 5003 
requires that degenerative arthritis be established by x-ray 
findings.  Read together, Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 provide that painful motion due to degenerative 
arthritis, which is established by x-ray, is deemed to be 
limitation of motion and warrants the minimum compensable 
rating for the joint, even if there is no actual limitation 
of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

The medical evidence of record contains July 1995 VA X-ray 
films showing that the Veteran's left knee disability 
manifested by degenerative joint disease of the left knee, 
which would possibly entitle him to separate disability 
ratings under additional diagnostic codes.  In this case, 
there was evidence of painful limitation of motion on flexion 
and extension upon VA examinations conducted in 2003, 2006 
and 2008.  While there is no recent X-ray evidence of 
arthritis, the February 2008 examination report indicates 
that in view of existing X-ray evidence, the absence of 
recent X-rays is not abnormal.  Accordingly, the Board finds 
that the Veteran is entitled to a separate 10 percent for 
painful arthritis of the left knee (the Veteran's original 
underlying disability) with some indication of limitation of 
motion which is less than compensable under codes 5260 and 
5261.  

The evidence reflects the Veteran has complained of pain and 
limitation of motion associated with his left knee and has 
described restriction on activities as a result of the 
disability.  The records indicate the Veteran sometimes uses 
a brace and over-the-counter medication to treat left knee 
symptoms.  However, the VA examinations have considered the 
effects of painful motion.  For example, the 2006 VA 
examination report reflects that the Veteran reported having 
flare-ups estimated as 9/10 in terms of pain, occurring once 
or twice on a weekly basis, with a duration of 3 to 4 hours.  
The examiner indicated that these flare-ups were not 
productive of additional loss of motion.  In 2008, a VA 
examination report noted that the Veteran experienced flare-
ups estimated as 9/10 in severity, lasting 2 to 3 hours and 
aggravated by prolonged standing or sitting, alleviated by 
medication.  Except for a notation of lack of endurance for 
ambulation, there was no evidence of additional functional 
impairment on the basis of fatigue, pain, incoordination or 
weakness after repeated use.  Even considering the DeLuca 
factors, however, the evidence does not show that repetitive 
use is productive of functional impairment consistent with a 
compensable rating based on limitation of motion in either 
flexion or extension.  Moreover, the Board observes that the 
10 percent evaluation separately assigned herein for 
arthritis under code 5003 contemplates the effects of the 
Veteran's complaints of pain, fatigue, swelling and weakness, 
in fact, Diagnostic Code 5003 mandates that limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or painful motion.  Accordingly, 
application of the DeLuca factors and the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not support the grant of a higher 
evaluation.  DeLuca v. Brown, 8 Vet. App. 202 (1995)

The Board also considered whether an increased evaluation was 
warranted under another Diagnostic Codes pertaining to knee 
disabilities that would afford the Veteran a higher rating; 
however, there is no evidence of ankylosis of the knee to 
warrant a rating under Diagnostic Code 5256, and no evidence 
of malunion or nonunion of the tibia and fibula to warrant a 
rating under Diagnostic Code 5262 for impairment of the tibia 
and fibula.

The Board has considered whether Diagnostic Codes 5258 and 
5259 are potentially applicable in the Veteran's case in 
light of the fact that he underwent two arthroscopic 
surgeries and one open ACL repair in.  These particular 
diagnostic codes provide disability evaluations for semilunar 
dislocated cartilage with frequent episodes of locking, pain, 
and effusion into the joint or for symptomatic residuals 
following the removal of semilunar dislocated cartilage.  
There is no objective clinical evidence to show that the 
Veteran was diagnosed with or treated for semilunar 
dislocated cartilage such that consideration would be 
warranted under Diagnostic Code 5258.

Although the Veteran has symptomatic residuals following the 
surgical procedures described above, a 10 percent evaluation 
is the maximum schedular rating available under Diagnostic 
Code 5259.  The Board notes, however, that the Veteran is 
already assigned separate disability evaluations under 
Diagnostic Codes 5257 (instability) and 5003 (limitation of 
motion with degenerative arthritis).  These evaluations 
reflect, in the Board's opinion, the Veteran's predominant 
disability picture.  Any attempt to assign an additional 
rating for either knee under Diagnostic Code 5259 would 
constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

In sum, the preponderance of the evidence supports the grant 
of a separate 10 percent evaluation for left knee arthritis 
and a continuation of a 20 percent evaluation, but no greater 
for left knee instability under Diagnostic Code 5257, for the 
entirety of the appeal period.  To this extent, the appeal is 
granted. 

        B.  Depressive Disorder

The Veteran contends that an evaluation in excess of 50 
percent is warranted for his service-connected depressive 
disorder.

The Veteran's depressive disorder is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9434.  Under the general 
rating formula for mental disorders, which became effective 
prior to the Veteran's claim for service connection, a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing The American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), p. 32].

According to DSM-IV, which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

Having reviewed the evidence applicable to the appeal period 
extending from February 13, 2003, forward, the Board 
concludes that overall - after resolving all reasonable doubt 
in the Veteran's favor - a 70 percent evaluation for the 
Veteran's depressive disorder is warranted.  In this regard, 
since 2003, several of the enumerated criteria which support 
the assignment of a 70 percent evaluation have been well 
documented in the private and VA medical reports and 
assessments.  For instance, throughout the appeal period, the 
Veteran has on numerous occasions expressed suicidal 
ideations.  While there appears to have been some variability 
and fluctuations in the severity of the Veteran's psychiatric 
symptomatology, it is clear that the Veteran has suffered 
from near-continuous depression affecting his functionality.  
Significantly, since his 2003 hospitalizations the Veteran's 
has demonstrated difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and a 
near complete inability to establish and maintain effective 
relationships, as was detailed in a 2004 statement by the 
Veteran's private treating psychiatrist and in the body of 
the 2006 decision from the SSA.  Evidence of neglect of 
personal appearance was noted in the VA examination report of 
2008 which mentioned that the Veteran's appearance and 
clothing were disheveled.  While the February 2008 VA 
examination report appeared to otherwise minimize the 
symptomatology and found the Veteran to have a GAF of 60, 
this does not comport with the majority of the psychiatric 
records. 

Essentially, the evidence dated during this appeal period 
reflects, overall, serious symptomatology, consistent with 
the assignment of a 70 percent evaluation.  In addition, as 
shown from 2003 forward, the Veteran's assigned GAF scores 
have generally ranged from 30 to 60, indicative of serious 
impairment in social and occupational functioning, which 
generally comports with the rating criteria for a 70 percent 
rating.  Accordingly, a 70 percent evaluation is warranted 
for the entirety of the appeal period.

However, the clinical evidence does not reflect that symptoms 
such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name, 
consistent with the assignment of a 100 percent evaluation, 
have been shown at any time during the appeal period.  A 
total schedular evaluation is warranted where there is total 
impairment in at least one area, such as social or industrial 
functioning.  

However, there has been no clinical evidence presented which 
reflects that the Veteran's depressive disorder renders him 
totally incapable of any social interaction or utterly 
unemployable, in and of itself.  Significantly, examiners 
have generally found the Veteran capable of performing the 
activities of daily living.  He has shown little objective 
evidence of memory impairment or disorientation as described 
above.  He is not a persistent danger to himself or others 
and while there have been episodic references in the 
treatment records to delusions and/or hallucinations, there 
is no indication that such manifestations are persistent; for 
instance, these manifestations were not noted upon VA 
examination conducted in 2008.  While socially isolated for 
the most part, evidence reflects that the Veteran is living 
with his parents and as such, his life is not entirely devoid 
of regular social interaction with others.   

The Board realizes that Social Security Administration (SSA) 
has found the Veteran to be disabled.  However, review of the 
SSA decision shows that the disabling conditions supporting 
that determination consisted of the Veteran's knee 
disability, as well as his depressive disorder.  Moreover, 
the schedular criteria utilized by VA and the SSA in 
determining entitlement to disability benefits are not same 
and VA is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

In this case, overall, the totality of evidence reflects that 
the Veteran's symptoms of service-connected depressive 
disorder have been consistent with the criteria described for 
the assignment of a 70 percent evaluation, comparable to a 
showing occupational and social impairment with deficiencies 
in most areas.  Accordingly, an increased evaluation of 70 
percent, but no higher, is granted for the entirety of the 
appeal period.

	C.  TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2008).  In determining whether the Veteran is 
entitled to a TDIU rating, neither non-service-connected 
disabilities nor advancing age may be considered.  38 C.F.R. 
§ 4.19 (2008).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the Veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the Veteran can perform work.

In this case, the Veteran currently has two service-connected 
disorders consisting of: depressive disorder, evaluated as 70 
percent disabling; and a left knee disorder for which 
separate 20 and 10 percent evaluations have been assigned.  
The current combined rating for the Veteran's service-
connected disabilities is at least 70 percent, to include a 
disability rated at least 40 percent disabling.  Thus, the 
Veteran clearly meets the criteria of 38 C.F.R. § 4.16 (a).

The remaining question before the Board, therefore, is 
whether the Veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background.  The fact that a 
Veteran is unemployed is not enough.  The question is whether 
his service-connected disorders without regard to his 
nonservice-connected disorders or lack of work skills or 
advancing age made him incapable of performing the acts 
required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The Veteran's April 2004 TDIU application reflects that he 
completed 2 years of college and indicated that he did not 
have any other specialized education or training.  He was 
employed by VA as a pay technician from 1995 to January 2003, 
when he reports he could not return to work due to his 
service-connected disorders.  

The file contains a psychiatric report of Dr. M., the 
Veteran's private treating psychiatrist, dated in March 2004.  
Dr. M. summarized that the Veteran had no social life, did 
not have any friends or participate in any activities, and 
did not play a role as a father.  It was also mentioned that 
he had suicidal ideas, active hallucinations, was disoriented 
and explosive.  Dr. M. opined that the Veteran had an 
overabundance of elements that established that he was 
totally disabled from a mental scope and should be given the 
maximum benefit of help and disability.  

Also addressing the Veteran's employability is the 2006 
decision of the SSA, awarding the Veteran disability 
benefits.  Therein, SSA identified an injury to the left knee 
with residual pain; and major depressive, recurrent, with 
psychotic features, as the impairments causing significant 
limitation in the Veteran's ability to perform basic work 
activities.  The report indicated that the Veteran had been 
having major difficulties dealing with depression and anger 
management.  It was noted that he had very few coping skills, 
had occasional auditory/visual hallucinations, and needed the 
supervision of his family in conjunction with his daily 
activities.  The report indicated that the Veteran did not 
participate in household chores or social activities.  The 
SSA report described the Veteran as "non-functional for all 
practical purposes."  VA is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  However, while a SSA decision is not controlling 
for purposes of VA adjudication, it is "pertinent" to a 
veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993).

However, neither the 2006 nor 2008 VA examination reports 
reflected that the Veteran's knee or psychiatric disorder, in 
and of themselves, rendered the Veteran unemployable.  The 
Board further observes that the GAF scores assigned by VA 
assessing the Veteran's psychiatric impairment between 2003 
and 2008 are not consistent with scores indicative of total 
impairment.  In essence, the VA findings generally stand in 
contrast to the findings made by SSA and by the Veteran's 
treating psychiatrist, regarding the industrial impairment 
produced by his service-connected disorders.  

Recognizing that this matter is not absolutely without doubt, 
the Board will nevertheless conclude that there is a 
reasonable doubt raised, accord this Veteran the benefit of 
the doubt, and find that entitlement to a total disability 
rating based on individual unemployability is warranted at 
this time.  The evidence of record in this case supports the 
Veteran's contentions that his service-connected knee and 
psychiatric disorders are of such severity as to preclude his 
participation substantially gainful employment, in light of 
his education and experience.  The limitations caused by the 
psychiatric disorder together with the physical impairment 
attributable to the Veteran's service connected left knee 
disability, of considerable disability themselves, strongly 
suggest, with consideration of the doctrine of reasonable 
doubt, that the Veteran is incapable of performing the 
physical and mental acts required and the demands of regular 
and sustained employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

Therefore, based on its review of the relevant evidence, and 
giving the benefit of the doubt to the Veteran, the Board 
finds that it is as likely as not that the Veteran is 
precluded from work due to his service-connected disorders.  
As such, a total disability evaluation based upon individual 
unemployability is granted.


ORDER

A separate 10 percent evaluation for arthritis of the left 
knee is granted, subject to the law and regulations governing 
the award of monetary benefits.

An evaluation in excess of 20 percent for instability of the 
left knee is denied.

Entitlement to a 70 percent rating for a service-connected 
depressive disorder is granted, subject to the law and 
regulations governing the award of monetary benefits.

A total disability evaluation based on individual 
unemployability is granted, subject to the law and 
regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


